Citation Nr: 0005375	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic anxiety disorder.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served had over twenty years active duty service 
ending with his retirement in January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and November 1997 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1997, a statement of the 
case was issued in May 1997, and a substantive appeal was 
received in March 1998.  The issue of entitlement to service 
connection was also originally in appellate status, but in 
correspondence dated in February 1999, the veteran withdrew 
that issue. 

Although the March 1998 rating decision and April 1998 
statement of the case list the psychiatric disability issue 
as service connection for anxiety disorder to include PTSD, 
the Board has listed these as two separate issues and viewed 
the claims as requests to reopen in light of the historical 
record in this case which shows prior final decisions which 
apparently addressed the issues separately. 


FINDINGS OF FACT

1.  The claims files include a medical diagnosis of chronic 
dizziness, competent evidence of inservice incurrence, and 
medical evidence suggesting a nexus to the veteran's active 
duty service.

2.  By rating decision in August 1973, entitlement to service 
connection for a "nervous condition" was denied; the 
veteran was advised of this determination and informed of 
appellate rights and procedures, but he did not file a notice 
of disagreement.

3.  By rating decision in August 1977, entitlement to service 
connection for a "nervous condition" was again denied; the 
veteran was advised of this determination and informed of 
appellate rights and procedures, but he did not file a notice 
of disagreement.

4.  Evidence received since the August 1977 rating decision 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim of entitlement to service 
connection for chronic anxiety disorder.

5.  The claims files include a medical diagnosis of anxiety 
disorder, competent evidence of service incurrence, and 
medical evidence suggesting a nexus to the veteran's active 
duty service. 

6.  By rating decision in September 1991, entitlement to 
service connection for PTSD was denied; the veteran filed a 
notice of disagreement and a statement of the case was 
issued, but he did not file a timely substantive appeal.

7.  The veteran's underlying claim of entitlement to service 
connection for PTSD was subsequently denied by rating 
decision in December 1994; although the veteran initiate an 
appeal with a notice of disagreement, he did not file a 
substantive appeal in response to a statement of the case 
issued by the RO. 

8.  By rating decision in December 1995, entitlement to 
service connection for PTSD was again denied; a notice of 
disagreement was not received to initiate an appeal from that 
determination. 

9.  Evidence received since the December 1995 rating decision 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim of entitlement to service 
connection for PTSD.

10.  The claims files include a medical diagnosis of PTSD, 
competent evidence of service incurrence, and medical 
evidence suggesting a nexus to the veteran's active duty 
service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for vertigo is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The August 1977 rating decision is the most recent final 
denial of the veteran's claim of entitlement to service 
connection for a "nervous condition."  38 U.S.C.A. 
§ 7105(c) (West 1991). 

3.  Certain items of evidence received since the August 1977 
rating decision are new and material, and the veteran's claim 
of entitlement to service connection for chronic anxiety 
disorder has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999). 

4.  The veteran's claim of entitlement to service connection 
for chronic anxiety disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The December 1995 rating decision is the most recent 
final denial of the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105(c) (West 1991). 

6.  Certain items of evidence received since the December 
1995 rating decision are new and material, and the veteran's 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999). 

7.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Vertigo

Included in the claims file is an October 1995 VA outpatient 
record which notes a history of chronic dizziness and lists 
chronic dizziness as an assessment.  The Board believes this 
is sufficient evidence of a medical diagnosis of chronic 
disability for well-grounded purposes.  The veteran's 
assertions regarding inservice incurrence are accepted as 
true for well-grounded purposes, and the Board observes that 
certain service medical records do in fact document 
complaints of dizziness.  The exact nature of the veteran's 
dizziness is not clear from the medical record, but the Board 
does note that he is service-connected for hypertension and 
for residuals of a basal cell infarct, and it appears that 
the question of a possible relationship has been raised.  
Under the particular circumstances of this case, the Board 
concludes that there is sufficient medical evidence to 
suggest a link between the veteran's dizziness and his 
service or a service-connected disability.  In sum, the Board 
finds the vertigo claim to be well-grounded under 38 U.S.C.A. 
§ 5107(a). 

II. Chronic Anxiety Disorder

With regard to this issue, review of the claims files reveal 
that a claim of entitlement to service connection for a 
"nervous condition" was denied by rating decision in August 
1973.  The Board takes administrative notice of the fact that 
psychiatric disorders were often referred to as nervous 
conditions in prior years, and the Board therefore finds that 
the August 1973 rating decision contemplated an anxiety 
disorder.  The record further shows that the veteran was 
given written notice of the August 1973 determination and 
advised of appellate rights and procedures.  However, he did 
not initiate an appeal by filing a notice of disagreement.  
Accordingly, the August 1973 rating decision became final.  
38 U.S.C.A. § 7105(c).  

The record also shows that entitlement to service connection 
for a "nervous condition" was denied again by rating 
decision in August 1977.  The claims file includes internal 
VA documents showing that a notification letter with 
appellate rights was furnished to the veteran and to his 
representative.  A notice of disagreement was not received to 
initiate an appeal from this determination, and the August 
1977 rating decision also became final.  38 U.S.C.A. 
§ 7105(c). 

A claim which is the subject of a prior final determination 
may be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  When a veteran seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is 
to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

It does not appear from the record that the RO clearly 
articulated its review in terms of whether new and material 
evidence was received to reopen the claim.  Although some 
documents reference the prior denial, the RO's analysis 
suggests that it may have considered the issue on a de novo 
basis.  However, since an attempt to reopen a claim on the 
basis of new and material evidence is essentially 
jurisdictional in nature in that a review of all of the 
evidence of record is not to be undertaken unless new and 
material evidence is received, the Board must first undertake 
such an analysis before it may proceed to consider the merits 
of the veteran's underlying claim.  See generally Barnett v. 
Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 
1996).  The Board therefore proceeds with the following 
analysis and in view of the result finds no prejudice to the 
veteran in doing so.  

In order to reopen a claim, there must be new and material 
evidence presented or secured "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996).  Accordingly, the Board 
must consider whether new and material evidence has been 
received since the August 1977 rating decision.

The August 1977 rating decision which denied entitlement to 
service connection for a "nervous condition" did so on the 
basis that the evidence did not show a current mental 
illness.  However, evidence received since August 1977 
includes diagnoses of an anxiety disorder.  Such evidence is 
clearly new and of such significance that it must be 
considered to fairly adjudicate the veteran's claim.  In 
other words, the Board finds such evidence of current 
psychiatric disorder(s) to be new and material in light of 
the basis for the August 1977 denial.  

Further, the Board views the veteran's chronic anxiety claim 
as well-grounded.  Not only is there a medical diagnosis of 
current disability, there is medical evidence suggesting a 
link to service.  In this regard, the Board points to a 
December 1996 VA psychology consultation which includes a 
comment that in the examiner's opinion, the veteran suffers 
from chronic generalized anxiety and has had this condition 
since he was in Korea in August 1958.  For well-grounded 
purposes, this medical opinion is presumed to be true.  
Accordingly, the Board finds that the requirements for a 
well-grounded claim have been met as to this issue.  38 
U.S.C.A. § 5107(a); Caluza; Savage.  

III.  PTSD

The veteran's claim of entitlement to service connection for 
PTSD was previously denied by rating decisions in September 
1991, December 1994, and December 1995.  The veteran did not 
file a notice of disagreement from the September 1991 and 
December 1995 determinations, and although he filed a notice 
of disagreement as to the December 1994 decision, he did not 
complete an appeal by filing a substantive appeal.  
Accordingly, all of these determinations are final.  38 
U.S.C.A. § 7105(c).  As the December 1995 decision is the 
most recent final determination, the Board looks to the 
record since that time to determine whether new and material 
evidence has been received to reopen the underlying claim.  
Evans. 

Evidence received since the December 1995 decision includes a 
March 1996 assessment of "anxiety - ? PTSD."  Also newly of 
record is the December 1996 VA psychology report previously 
referenced in the Board's discussion of the anxiety disorder 
issue.  Significantly, the December 1996 psychology report 
notes history provided by the veteran regarding what he 
claims are inservice stercorous.  Although the psychology 
report did not reference PTSD, but rather generalized 
anxiety, the Board nevertheless believes it important to note 
that the record also includes a December 1995 medical 
diagnosis of PTSD by a medical doctor.  In the context of the 
overall record, the Board finds that the newly received items 
of evidence regarding PTSD are new and material.  The 
veteran's PTSD claim has therefore been reopened.  

The Board further concludes that the PTSD claim is well-
grounded.  There is a medical diagnosis of PTSD (presumed to 
be true for well-grounded analysis purposes), competent 
evidence of inservice incurrence (with veteran's assertions 
being accepted as true), and medical evidence suggesting a 
link to service.  With regard to this nexus evidence, the 
Board believes the apparent lack of a consensus as to the 
medial nature of the veteran's apparent psychiatric illness 
and its etiology should be considered.  At least one medical 
professional has suggested that the veteran suffers from some 
type of psychiatric disorder which was first manifested 
during service, and the Board accepts that statement as 
sufficient to constitute medical evidence of a nexus for the 
PTSD issue as well as the anxiety issue since a clear 
diagnosis has not been arrived yet to date. 


ORDER

The veteran's claim of entitlement to service connection for 
vertigo is well grounded.  New and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic anxiety disorder, and this 
claim is also well-grounded.  New and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for PTSD, and this claim is also well-
grounded.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand portion of 
this decision. 


REMAND

For the reasons discussed above, the Board has found all 
three claims to be well-grounded.  With a well-grounded claim 
arises the statutory duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board is 
unable to conclude at this point that an adequate record 
exists to allow for proper review of the issues on appeal.  
The medical nature of each of the disorders is unclear as is 
the relationship, if any, to the veteran's service.  Under 
the circumstances, additional development is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the disabilities at issue should be 
associated with the claims file.  A 
specific request should be made to obtain 
any available records documenting 
hospitalization at the Houston VA medical 
facility on May 18, 1974, for a "nervous 
condition."  

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorders at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records. 

3.  The RO should prepare a summary of 
all stressors claimed by the veteran and 
undertake appropriate development to 
verify such claimed stressors. 

4.  The veteran should then be scheduled 
for special VA medical examinations to 
ascertain the nature and etiology of the 
veteran's chronic dizziness and the 
nature and etiology of any chronic 
acquired psychiatric disorders.  The RO's 
request for the psychiatric examination 
should clearly inform the examiner which 
of the claimed stressors, if any, has 
been verified.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations, and all indicated 
special studies and tests should be 
accomplished.  

With regard to the vertigo examination, 
the examiner should clearly set forth an 
opinion as to whether it is at least as 
likely as not that any vertigo is related 
to the complaints noted in service 
medical records ,or to the veteran's 
service-connected hypertension and/or 
residuals of basal cell infarct.  

With regard to the psychiatric 
examination, the examiner should clearly 
set forth all chronic acquired 
psychiatric disorders which can be 
medically diagnosed.  As to each 
medically diagnosed disorder, the 
examiner should then offer an opinion as 
to whether it is at least as likely as 
not that the disorder is related to the 
psychiatric symptoms reported during the 
veteran's military service. 

5.  After completion of the above, the RO 
should review the expanded record de novo 
and determine whether the veteran's 
claims can be granted.  The RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case 
addressing each issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
clarify matters of some medical complexity.  The veteran and 
his representative are free to submit additional evidence and 
argument in support of the issues on appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

